BBICKELL, C. J.
The single question this case presents— whether a solicitor, successfully prosecuting a suit in equity to establish the title of his client to real estate, has a lien on the estate for his fees — was decided in Hinson v. Gamble, 65 Ala. 605. The existence of such a lien is recognized in Tennessee, but it is repudiated in other States. — Hunt v. McClanahan, 1 Heisk. 503; Brown v. Bigley, 3 Tenn. Ch. 618; Humphrey *190v. Browning, 48 Ill. 176; Smalley v. Clark, 22 Vermont, 598; Cozzens v. Whitney, 3 R. I. 79; Hanger v. Fowler, 20 Ark. 667. It seems to us unwarranted by principle to extend the lien of an attorney or solicitor to lands, which have been the subject of .suit. There would be much of difficulty and confusion resulting from it, embarrassing alienation it is the policy of the law to unfetter.
The decree of the chancellor must be reversed, and a decree will be rendered, dismissing the bill, at the costs of the appellee in this court, and in the court of chancery.